~___..
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SPARTON CORPORATION,
Plaintiff-Appel1ant,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5014
Appea1 from the United States Court of Federal
C1aims in case no. 92-CV-580, Judge EdWard J. Damich.
ON MOTION
Before NEWMAN, FR1EnMAN, and LoUR1E, Circuiz Judges.
PER cUR1AM.
ORDER
Sparton C0rp0ration moves for an extension of time to
file its opening brief. The United States opposes and
moves to dismiss this appeal Sparton replies Sparton
separately moves to file its brief out of time and for leave
to file a brief not to exceed 19,000 words The United

SPARTON CORPORATION V. US 2
States moves for leave to file a response out of time,
Sparton replies.
Sparton’s opening brief was originally due on Decem-
ber 28, 2009. This court granted Sparton eight extensions
of time to file its brief. In granting the eighth extension,
until June 11, 2010, this court informed Sparton that
further extensions were prohibited Because Sparton
failed to comply with the court's order requiring that its
opening brief be filed no later than June 11, 2010, and
prohibiting further extensions of time, we dismiss this
appeal
IT ls 0RDERED THAT:
(1) The United States’ motions are granted
(2) Sparton’s motions are denied.
(3) Each side shall bear its own costs.
FoR THE CoURT
SEP 1 5 2010
lsi J an Horba1y
Date J an Horbaly
Clerk
cci Steven Kreiss, Esq. pulp
Gary L. Hausken, Esq. u'sl|(-lgl!!l§.£lflJIf':Al‘.FCPlE%lJs|'|F0R
s20
1ssUEn As A MANDA'rE; 393 el 5 mo
SEP 1 6 2010
JANHORBALY
CI.ERK